Citation Nr: 0428125	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-30 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment of the last expenses of the veteran on 
an accrued basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from March 1943 to January 
1945.

This appeal is from a May 2000 decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

The appellant seeks reimbursement of the late veteran's 
nursing home expenses during the 13 months prior to his 
death.  The RO adjudicated and certified the claim to the 
Board of Veterans' Appeals (Board) as a question of 
entitlement to accrued benefits in payment of last expenses.  
Given the law governing VA benefits, discussed below, this 
statement of the claim is as apt as any.  The claim could 
have been adjudicated as a claim for unreimbursed medical 
expenses to the same effect, although that articulation of 
the claim would not capture the object of the appellant's 
claim any better.

As her substantive appeal states, the appellant seeks payment 
of a sum of approximately $40,000.00 for the expenses of 
nursing home care for the veteran prior to his death.  She 
asserts, in essence, that she failed to obtain VA nursing 
home care at government expense for late husband, a service-
connected veteran rated 100 percent disabled, because VA 
personnel failed an obligation to inform her about the 
existence of VA nursing home facilities.

The appellant fundamentally seeks equitable monetary relief 
for economic loss resulting from alleged VA administrative 
errors.  The Secretary of Veterans Affairs has the authority 
to afford such relief in response to direct application to 
him.  See 38 U.S.C.A. § 503 (West 2002).  Such relief is not 
within the Board's jurisdiction.  See 38 C.F.R. § 20.101 
(2003).




FINDINGS OF FACT

1.  The veteran died in January 1999.

2.  At the time of death, the veteran was in regular receipt 
of disability compensation at the 100 percent rate, plus 
special monthly compensation for aid and attendance, plus 
special monthly compensation for loss of use of one eye.

3.  The appellant filed an application for accrued benefits 
in February 1999.

4.  No periodic monetary benefits to which the veteran was 
entitled were due and owing at the time of his death.

5.  The appellant's application for reimbursement of 
approximately $40,000 for approximately 13 months of nursing 
home care related to service-connected conditions seeks 
relief other than an accrued periodic monetary benefit.


CONCLUSIONS OF LAW

The claim for reimbursement of nursing home expenses of the 
veteran during the approximately 13 months prior to his death 
seeks a monetary benefit other than an accrued periodic 
monetary benefit; it seeks a benefit not provided by law.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2004); 38 C.F.R. 
§ 3.1000 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

"Because the law as mandated by statute, and not the 
evidence, is dispositive of this claim, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
VA is not required to assist in the development of a claim 
for a benefit not provided by law.  38 C.F.R. § 3.159(d) 
(2004); VAOPGCPREC 5-2004.

II.  Accrued Benefits

Periodic monetary benefits administered by VA to which a 
veteran was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death (accrued benefits) and due and unpaid shall, upon 
the death of the veteran be paid to . . . the veteran's 
living spouse.  38 U.S.C.A. § 5121a(2)(A) (West Supp. 2004).

The following facts are not in dispute:  The veteran died in 
January 1999.  At that time he was in periodic (monthly) 
receipt of disability compensation for service-connected 
diabetes mellitus, rated 100 percent disabling, diabetic 
retinopathy, rated 30 percent disabling, special monthly 
compensation for aid and attendance, and special monthly 
compensation for loss of use of one eye.  Prior to his death, 
he had been maintained in a private nursing home beginning in 
December 1997.  At the time of his death, no claims were 
pending adjudication and no periodic monetary payments were 
due and owing.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2004); 
38 C.F.R. § 3.1000 (2004).

In February 1999, the appellant filed an Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (Including 
Death Compensation if Applicable) (VAF Form 21-534).  VA 
favorably adjudicated entitlement to dependency and indemnity 
compensation and entitlement to dependents and survivors 
education assistance and notified the appellant in April 
1999.

The appellant filed a statement to the effect that she sought 
reimbursement of medical expenses associated with the 
veteran's last illness.  It is unclear why the RO adjudicated 
the claim on an accrued benefit basis.  Law and regulation 
provide that a claimant for any accrued benefits who is not 
otherwise listed in the order of precedence of persons 
entitled to receive accrued benefits may claim entitlement to 
only that part of any accrued benefits as may be necessary to 
reimburse the person who bore the expense of the last 
sickness or burial.  38 U.S.C.A. § 5121(a)(b) (West Supp. 
2004); 38 C.F.R. § 3.1000(a)(4) (2004).  Nonetheless, the RO 
found that the veteran had no pending claims or periodic 
monetary benefits due and owing, so there could be no payment 
of accrued monetary benefits on any basis.

The claim could have been adjudicated as a claim for 
reimbursement of unauthorized medical expenses, 38 U.S.C.A. 
§ 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121 (2004), but 
that would have been to the same effect.  VA reimburses 
certain unauthorized medical expenses incurred under certain 
emergency circumstances.  The facts in the appellant's case 
are inapposite, because she sought reimbursement for the 
costs of long-term care for which the veteran was compensated 
by payment of additional compensation for aid and attendance.  
See 38 U.S.C.A. § 1114 (l) (West Supp. 2004).  The 
adjudication would have resulted in an adverse finding of a 
claim for a benefit not authorized by law.

The appellant clarified her claim in her October 2003 
substantive appeal.  She asserted that she had made numerous 
contacts with VA concerning the costs of the veteran's long-
term care before she was informed to contact the Biloxi, 
Mississippi, VA Medical Center regarding a nursing home 
contract.  She did not report when she made that contact or 
with what result.  She asserted VA should bear the cost of 
four thousand dollars ($40,000.00) in long-term care expenses 
for not sooner informing her of the veteran's entitlement to 
VA nursing home care.  In short, she is not seeking periodic 
monetary benefits due and owing at the time of the veteran's 
death, i.e., accrued benefits.

The appellant seeks monetary payments that are not authorized 
by a law administered by the Secretary of Veterans Affairs.

It is well established that an agency's 
authority is limited to that expressly 
provided by statute, see Killip v. OPM, 
991 F.2d 1564, 1569 (Fed. Cir. 1993), and 
that money may be paid from the Federal 
Treasury only in the manner expressly 
authorized by statute.  See Office of 
Personnel Mgmt. v. Richmond, 496 U.S. 
414, 424 (1990).  . . . In this regard, 
we note that in VAOPGCPREC 17-95, we 
concluded that VA's failure to provide 
claimants with notice of their potential 
eligibility for benefits in accordance 
with 38 U.S.C. § 7722(c) could not 
provide a basis for assigning an 
effective date prior to the date on which 
VA received an application for benefits.  
Similarly, the United States Court of 
Appeals for the Federal Circuit and the 
CVA have held that alleged errors by VA 
which deterred claimants from filing 
claims at an earlier date could not 
provide a basis for awarding retroactive 
benefits in a manner inconsistent with 
the express effective-date provisions of 
38 U.S.C. § 5110.  See McCay v. Brown, 
106 F.3d 1577, 1581-82 (Fed. Cir. 1997); 
McTighe v. Brown, 7 Vet. App. 29, 30 
(1994).

VAOPGCPREC 35-97.

It appears that the appellant did not have information 
regarding VA nursing home care and this is unfortunate.  The 
Board lacks jurisdiction to order the payment of monetary 
benefits other than as prescribed by law.  When a claimant 
for VA benefits seeks a benefit not provided by law, that 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to payment of the last expenses of the veteran on 
an accrued basis is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



